Case 2:13-CW OTD OTR TES DISTRICT COURT in TXSD_ Page 1 of 2

SOUTHERN DISTRICT OF TEXAS States Courts

 

 

 

 

 

 

 

 

 

 

 

 

United Texas
District of
Souther” TLED
JUN 08 2020
nr pa. Bae Oo
0200527-126

Samuel Sosa CLERK OF COURT
1603436 P.O. BOX 61010
3614 Bill Price Rd

HOUSTON, TEXAS 77208
http://www.txs.uscourts.gov

Del Valle, TX US 78617

 

Date: Wednesday, May 27, 2020
Case Number: 2:13-cv-00193
Document Number: 1211 (106 pages)
Notice Number: 20200527-126
Notice: The attached order has been entered.

 
 
